SMITH, Judge,
dissenting.
I respectfully dissent. The mother’s rights were not terminated simply “because she dropped out of high school,” as the majority asserts. Substantial evidence was presented that the mother has serious unresolved problems, including unstable and violent behavior, refusal to take prescribed psychoactive medication, and continuing probation violations, even under the threat of pending termination of her rights. On appeal from a termination of parental rights, “this court neither weighs the evidence nor determines the credibility of witnesses; rather, we defer to the juvenile court’s factfinding and affirm unless the appellate standard is not met.” (Citation and punctuation omitted.) In the Interest of W. M., 239 Ga. App. 319, 321 (1) (521 SE2d 230) (1999). We should not reweigh the evidence and substitute our judgment on the cold record for that of the judge who saw and heard the witnesses and evaluated their testimony in person.
I am authorized to state that Presiding Judge Andrews joins in this dissent.